932 Net, Advance Opinion .5
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                SHADOW WOOD HOMEOWNERS                               No. 63180
                ASSOCIATION, INC.; AND GOGO WAY
                TRUST,
                Appellants,                                            FILED
                vs.
                NEW YORK COMMUNITY BANCORP,                             JAN 2 8 2016
                INC.,                                                       K. LINDEMAN
                                                                                    E CO
                Respondent.



                            Appeal from a district court order granting summary
                judgment in a quiet title and declaratory relief action. Eighth Judicial
                District Court, Clark County; Abbi Silver, Judge.
                            Vacated and remanded.



                Holland & Hart LLP and Patrick John Reilly, Las Vegas; Alessi & Koenig,
                LLC, and Bradley D. Bace, Las Vegas; Tharpe & Howell and Ryan M.
                Kerbow, Las Vegas,
                for Appellant Shadow Wood Homeowners Association, Inc.

                Law Offices of Michael F. Bohn, Ltd., and Michael F. Bohn, Las Vegas,
                for Appellant Gogo Way Trust.

                Brooks Hubley LLP and Gregg A. Hubley, Las Vegas; Pite Duncan, LLP,
                and Kenitra A. Cavin, Las Vegas,
                for Respondent.




                BEFORE THE COURT EN BANC.




SUPREME COURT
         OF
      NEVADA

T.)) I947A
                                                 OPINION

                By the Court, PICKERING, J.:
                            This is an appeal from a district court order setting aside a
                trustee's deed following a homeowners' association (110A) assessment lien
                foreclosure sale. The district court held that NRS 116.3116(2) (2013)
                limited the HOA lien to nine months of common expense assessments and
                that the BOA acted unfairly and oppressively in insisting on more than
                that sum to cancel the sale; that the bid price was grossly inadequate; and
                that the foreclosure sale buyer did not qualify as a bona fide purchaser for
                value. The appellants are the HOA and the lien foreclosure sale buyer
                whose trustee's deed the district court set aside. They argue that NRS
                116.31166 (2013), which says that certain recitals in an HOA trustee's sale
                deed are "conclusive proof of the matters recited," renders such deeds
                unassailable. We disagree and reaffirm that, in an appropriate case, a
                court can grant equitable relief from a defective HOA lien foreclosure sale.
                E.g., Long v. Towne, 98 Nev. 11, 639 P.2d 528 (1982). We conclude,
                though, that the district court erred in limiting the HOA lien amount to
                nine months of common expense assessments and in resolving on
                summary judgment the significant issues of fact surrounding the parties'
                conduct, the HOA lien amount, the foreclosure sale buyer's status, and the
                competing equities in this case. We therefore vacate and remand.
                                                     I.
                            The parties to this case are the bank that held the note and
                first deed of trust on the property (respondent New York Community
                Bank, or NYCB), the HOA (appellant Shadow Wood Homeowners
                Association, or Shadow Wood), and the buyer at the HOA lien foreclosure
                sale (appellant Gogo Way Trust). The original homeowner is not a party.

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                  She lost the property, a condominium, on May 9, 2011, when NYCB
                  foreclosed on its first deed of trust. At the time NYCB foreclosed, the note
                  securing its first deed of trust had an outstanding balance of $142,000.
                  NYCB acquired the property at foreclosure with a $45,900 credit bid.
                              The original homeowner also defaulted on the periodic
                  assessments due Shadow Wood ($168.71 per month) for her share of the
                  condominium community's budgeted common expenses. Her defaults led
                  Shadow Wood, in 2008 and 2009, to file a notice of delinquent assessment
                  lien, two notices of default and election to sell, and a notice of sale against
                  her and the property. When NYCB foreclosed, it did not pay off any part
                  of the original homeowner's delinquent assessment lien. As to first deeds
                  of trust like NYCB's, the HOA lien statute, NRS 116.3116 (2013), splits
                  the HOA lien into two pieces: a superpriority piece, which survives
                  foreclosure of the first deed of trust; and a subpriority piece, which does
                  not. See SFR Invs. Pool 1 v. U.S. Bank, N.A.,     130 Nev., Adv. Op. 75, 334
P.3d 408, 410 (2014). When NYCB acquired the property via credit bid, it
                  thus took title subject to Shadow Wood's superpriority lien but the
                  subpriority piece of the lien was extinguished.
                                NYCB not only failed to pay off the superpriority lien, it also
                  did not pay the ongoing HOA monthly assessments as they came due.
                  This led Shadow Wood, on July 7, 2011, to record a new notice of
                  delinquent assessment lien. The new notice listed NYCB as the owner,
                  stated that the lien delinquency was $8,238.87 as of June 29, 2011, and
                  advised that, "[a] dditional monies shall accrue under this claim at the rate
                  of the claimant's regular monthly or special assessments, plus permissible
                  late charges, costs of collection and interest, accruing subsequent to the
                  date of this notice." Shadow Wood's counsel, Alessi & Koenig, sent a

SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    ea
                certified letter to NYCB with a copy of the notice of delinquent
                assessment. The letter advised that "the total amount due may differ
                from the amount shown on the enclosed lien" and that:
                                   Unless you, within thirty days after receipt
                            of this notice, dispute the validity of this debt, or
                            any portion thereof, our office will assume the debt
                            is valid. If you notify our office in writing within
                            the thirty-day period that the debt, or any portion
                            thereof, is disputed, we will obtain verification of
                            the debt and a copy of such verification will be
                            mailed to you.
                            NYCB did not respond, and on October 13, 2011, Shadow
                Wood engaged the next step of the HOA lien foreclosure process, recording
                a notice of default and election to sell (the NOD). Although NYCB had not
                made any payments to Shadow Wood,' the NOD reduced the stated lien
                delinquency to $6,608.34 as of August 29, 2011. (Mathematics and the
                record suggest, but do not definitively establish, that Shadow Wood
                subtracted the original owner's delinquent monthly assessments to the
                extent they went back further than nine months before the NYCB
                foreclosure sale.) The NOD advised, "You have the right to bring your
                account in good standing by paying all of your past due payments plus
                permitted costs and expenses," which "will increase until your account
                becomes current," and warned that, if not paid, foreclosure sale will follow
                after 90 days.



                      'At oral argument, NYCB's counsel stated that the bank "typically"
                would not pay HOA assessments on property acquired by credit bid at
                foreclosure but, rather, would wait until the bank had a purchaser to buy
                the property and pay off the HOA assessment lien out of escrow funds.



SUPREME COURT
        OF
     NEVADA
                                                     4
(0) I947A
                            After receiving the NOD, NYCB sent Alessi & Koenig (the law
                firm who acted as Shadow Wood's collection counsel and whom the NOD
                designated as Shadow Wood's trustee's agent) an email on November 2,
                2011, saying, "In order to pay the dues on this property we will need a
                detailed statement." By December 12, 2011, Alessi & Koenig had not
                responded to NYCB's November 2, 2011, email or its December 2, 2011,
                reforwarded follow-up, so NYCB emailed Shadow Wood's management
                company asking for "a current statement and their W9 so that we can pay
                the dues." NYCB's title company also sent the management company "a
                demand which reflects all funds owed by OUR SELLER ONLY and not
                those funds which might have been owed by the prior owner of the subject
                property." In response, Alessi & Koenig and Shadow Wood's management
                firm sent NYCB various, seemingly conflicting documents, which included
                account history ledgers for the original homeowner and NYCB that listed
                the monthly assessments and late charges, and summaries that broke
                down the fees and costs associated with the current and prior lien
                foreclosure processes, charges not included on the account history ledgers.
                            By notice of sale (NOS) dated January 18 and recorded
                January 27, 2012, Shadow Wood scheduled its lien foreclosure sale for
                February 22, 2012. By then, the stated delinquency had increased from
                $6,608.34 as of the NOD date to $8,539.77 as of the NOS date. As NRS
                116.31162(1)(b) (2013) requires, the NOS stated:
                            WARNING! A SALE OF YOUR PROPERTY IS
                            IMMINENT! UNLESS YOU PAY THE AMOUNT
                            SPECIFIED IN THIS NOTICE BEFORE THE
                            SALE DATE, YOU COULD LOSE YOUR HOME,
                            EVEN IF THE AMOUNT IS IN DISPUTE.
                (Emphasis added.)


SUPREME COURT
        OF
     NEVADA
                                                     5
(0) 1947A
                            On January 31, 2012, NYCB sent Shadow Wood a $6,783.16
                check, an amount less than the NOS said was required but which the bank
                later explained it derived from the account history ledgers. Shadow Wood
                rejected the check and sent NYCB breakdowns showing $9,017.39 as the
                current lien amount, consisting of $3,252.39 in unpaid monthly
                assessments from August 9, 2010, through February 29, 2012, plus fees
                and charges for publishing and posting of the notice of trustee's sale,
                recording fees, late fees, title research fees, and the like. Although the
                breakdowns itemize the charges and provide dates, some going back to
                2009 and 2010, before NYCB foreclosed its first deed of trust, they also
                include parentheticals suggesting the same charges were incurred
                multiple times, and thus that the charges, or portions of them, were
                current.
                            Shadow Wood's lien foreclosure sale proceeded, as scheduled,
                on February 22, 2012. NYCB did not attend or try to halt the sale, and a
                third-party buyer, appellant Gogo Way, purchased the property for
                $11,018.39 in cash. The trustee's deed to Gogo Way recites:
                           Default occurred as set forth in a Notice of Default
                           and Election to Sell which was recorded in the
                           office of the recorder of said county. All
                           requirements of law regarding the mailing of
                           copies of notices and the posting and publication of
                           the copies of the Notice of Sale have been complied
                           with.
                           After the sale, NYCB sued Shadow Wood and Gogo Way,
                seeking declaratory relief and to quiet title under NRS 40.010. NYCB's
                first amended complaint alleges that NYCB remained the owner because
                Shadow Wood did not conduct the sale in good faith and the sale price was
                commercially unreasonable. Represented jointly by Alessi & Koenig,
                Shadow Wood and Gogo Way counterclaimed with their own declaratory
SUPREME COURT
        OF
     NEVADA
                                                    6
(0) I947A
                   relief and quiet title claims, in which they alleged that Shadow Wood
                   properly foreclosed based on NYCB's failure to pay assessments and
                   performed all statutory and contractual obligations in conducting the sale,
                   so title vested in Gogo Way.
                               After discovery, both sides moved for summary judgment. At
                   the district court's suggestion, NYCB supplemented its summary
                   judgment motion to argue that Shadow Wood was only entitled to nine
                   months' worth of HOA assessments, or $1,519.29 (monthly assessments of
                   $16831 multiplied by 9). The district court granted summary judgment
                   for NYCB and against Shadow Wood and Gogo Way. It held that, under
                   NRS 116.3116(2) (2013), Shadow Wood could only recover $1,519.29, and
                   found, "based upon the papers and pleadings submitted. . . that Shadow
                   Wood and/or its agents were attempting to profit off of the subject HOA
                   foreclosure by including exorbitant fees and costs that could not be sued as
                   the basis for an HOA foreclosure sale in this matter." The district court
                   deemed Shadow Wood's rejection of NYCB's $6,783.16 check
                   "unreasonable and oppressive" and also held that "Gogo Way Trust was
                   not a bona fide purchaser at the subject HOA foreclosure sale." On these
                   bases, the district court set aside Shadow Wood's sale and declared title
                   vested in NYCB. Shadow Wood and Gogo Way appeal.


                                                        A.
                               Summary judgment may be granted for or against a party on
                   motion therefor "if the pleadings, depositions, answers to interrogatories,
                   and admissions on file, together with the affidavits, if any, show that there
                   is no genuine issue as to any material fact and that the moving party is
                   entitled to a judgment as a matter of law." NRCP 56(c). That an action
                   seeks declaratory or equitable relief does not prevent its adjudication on
SUPREME   Courrr
     OF
   NEVADA
                                                         7
(0) 1947A cem
                    summary judgment.       See NRCP 56(a), (b) (declaratory judgment claims
                    may be resolved on summary judgment); 10B Charles Alan Wright et al.,
                    Federal Practice & Procedure: Civil § 2731 (3d ed. 2014) ("if there are no
                    triable fact issues and the court believes equitable relief is warranted, it is
                    fully empowered to grant it on a Rule 56 motion"). This does not mean
                    "that a court always will grant summary judgment in an action seeking
                    equitable relief simply because there is no dispute as to the facts. If relief
                    seems inappropriate, or the judge desires a fuller development of the
                    circumstances of the case, the judge is free to refuse to grant the motion."
                    Id.   And even though equitable relief is sought, our review remains de
                    novo. See Wood v. Safeway, Inc., 121 Nev. 724, 729, 121 P.3d 1026, 1030
                    (2005). Finally, "as is true under Rule 56 generally, if genuine issues of
                    fact do exist, summary judgment must be denied in a proceeding for
                    equitable relief." 10B Charles Alan Wright et al., supra, § 2731.
                                                          B.
                                Nevada has adopted the 1982 Uniform Common Interest
                    Ownership Act (UCIOA), codifying it as NRS Chapter 116. See 1991 Nev.
                    Stat., ch. 245, § 100, at 570. In doing so, the Legislature also enacted
                    unique provisions not contained in the UCIOA setting out the procedures
                    for an HOA's nonjudicial foreclosure of delinquent assessment liens.        See
                    NRS 116.31162-.31168 (2013), discussed in SFR Invs. Pool 1, 130 Nev.,
                    Adv. Op. 75, 334 P.3d at 411-12. 2 Among these provisions are NRS

                           2The 2015 Legislature revised Chapter 116 substantially. 2015 Nev.
                    Stat., ch. 266. Except where otherwise indicated, the references in this
                    opinion to statutes codified in NRS Chapter 116 are to the version of the
                    statutes in effect in 2011 and 2012, when the events giving rise to this
                    litigation occurred.


SUPREME COURT
        OF
     NEVADA
                                                           8
(0) 1947A    cfie
                  116.31164(3)(a), which mandates that, after an HOA's nonjudicial
                  foreclosure sale, the person who conducted the sale must "fmlake, execute
                  and, after payment is made, deliver to the purchaser, or his or her
                  successor or assign, a deed without warranty which conveys to the grantee
                  all title of the unit's owner to the unit," and its companion, NRS
                  116.31166, which states:
                                   1. The recitals in a deed made pursuant to
                              NRS 116.31164 of:
                                    (a) Default, the mailing of the notice of
                              delinquent assessment, and the recording of the
                              notice of default and election to sell;
                                    (b) The elapsing of the 90 days; and
                                    (c) The giving of notice of sale,
                              are conclusive proof of the matters recited.
                                    2. Such a deed containing those recitals is
                              conclusive against the unit's former owner, his or
                              her heirs and assigns, and all other persons. . . .
                  NRS 116.31166(1)-(2) (2013).
                              The Gogo Way trustee's deed contains recitals that NRS
                  116.31166 deems "conclusive," to wit: "Default" occurred; and, "All
                  requirements of law regarding the mailing of copies of notices and the
                  posting and publication of the copies of the Notice of Sale have been
                  complied with." Shadow Wood and Gogo Way maintain that, under NRS
                  116.31166, recitals such as these bar any post-sale challenge regardless of
                  basis, whether it disputes the HOA's compliance with the statutory
                  default, notice, and timing requirements or, as here, seeks to set aside the
                  sale for equity-based reasons. If true, this interpretation would call into
                  question this court's statement in Long v. Towne, that a common-interest
                  community association's nonjudicial foreclosure sale may be set aside, just
                  as a power-of-sale foreclosure sale may be set aside, upon a showing of
SUPREME COURT
      OF
    NEVADA
                                                        9
(0) 1947A 44t94
                grossly inadequate price plus "fraud, unfairness, or oppression." 98 Nev.
                at 13, 639 P.2d at 530 (citing Golden v. Tomiyasu, 79 Nev. 503, 514, 387
P.2d 989, 995 (1963) (stating that, while a power-of-sale foreclosure may
                not be set aside for mere inadequacy of price, it may be if the price is
                grossly inadequate and there is "in addition proof of some element of
                fraud, unfairness, or oppression as accounts for and brings about the
                inadequacy of price" (internal quotation omitted))).
                            As a textual matter, the deed recitals to which NRS 116.31166
                accords conclusive effect do not relate to the deficiencies NYCB alleges.
                The "conclusive" recitals concern default, notice, and publication of the
                NOS, all statutory prerequisites to a valid HOA lien foreclosure sale as
                stated in NRS 116.31162 through NRS 116.31164, the sections that
                immediately precede and give context to NRS 116.31166.         Cf. Bourne
                Valley Court Tr. v. Wells Fargo Bank, N.A., 80 F. Supp. 3d 1131, 1135 (D.
                Nev. 2015) (holding that under NRS 116.31166, when a foreclosure deed
                recited that there was a default, the proper notices were given, the
                appropriate amount of time elapsed between notice of default and sale,
                and the notice of sale was given, it was "'conclusive proof' that the
                required statutory notices were provided"). But NYCB does not dispute
                that it defaulted, at least as to the superpriority piece of the original
                homeowner's lien, or that Shadow Wood complied with the notice and
                publication requirements of NRS 116.31162 through NRS 116.31164.
                NYCB's claim is that Shadow Wood acted unfairly, oppressively, perhaps
                even fraudulently by overstating its lien delinquency, rejecting a valid
                tender of the amount due, and selling the property at foreclosure for a
                grossly inadequate price. And, while it is possible to read a conclusive
                recital statute like NRS 116.31166 as conclusively establishing a default

SUPREME COURT
      OF
    NEVADA
                                                     10
(0) 047A 49em
                  justifying foreclosure when, in fact, no default occurred, such a reading
                  would be "breathtakingly broad" and "is probably legislatively
                  unintended." 1 Grant S. Nelson, Dale A. Whitman, Ann M. Burkhart &
                  R. Wilson Freyermuth, Real Estate Finance Law § 7:22 (6th ed. 2014). We
                  decline to give the default recital such a broad and unprecedented reading,
                  particularly since Shadow Wood and Gogo Way cite no germane authority
                  in its support. See Edwards v. Emperor's Garden Rest., 122 Nev. 317, 330
                  n.38, 130 P.3d 1280, 1288 n.38 (2006) (this court will not consider
                  arguments not cogently stated or supported with relevant authority).
                               History and basic rules of statutory interpretation confirm our
                  view that courts retain the power to grant equitable relief from a defective
                  foreclosure sale when appropriate despite NRS 116.31166. At common
                  law, courts possessed inherent equitable power to consider quiet title
                  actions, a power that required no statutory authority.       See MacDonald v.
                  Krause, 77 Nev. 312, 317, 362 P.2d 724, 727 (1961) ("It has always been
                  recognized that equity has inherent original jurisdiction of bills to quiet
                  title to property and to remove a cloud from the title."); Robinson v. Kind,
                  23 Nev. 330, 47 P. 977, 978 (1897) (recognizing the "well-settled rules that
                  an action to quiet title is a suit in equity") (internal quotation omitted).
                  Thus, in Low v. Staples, 2 Nev. 209 (1866), this court determined that,
                  notwithstanding the then-existing statutory requirement that a quiet title
                  plaintiff must be in possession of the property, see Compiled Laws State of
                  Nev., tit. VIII, ch. 3, § 256, at 372 (1873), a plaintiff not in possession still
                  may seek to .quiet title by invoking the court's inherent equitable
                  jurisdiction to settle title disputes. Low, 2 Nev. at 211-13. In so holding,
                  the court explained:
                               The plaintiff seeks a remedy which courts of
                               equity have always granted independent of any
SUPREME COURT
      OF
    NEVADA
                                                         11
(0) 1947A at110
                                 statute, where a proper case was made out. The
                                 relief sought is a decree to compel certain persons
                                 to execute deeds of conveyance to the plaintiff, and
                                 to remove a cloud from his title. That it requires
                                 no statutory provisions to enable a court of equity
                                 to award relief in such cases, there can be no
                                 doubt.
                   Id. at 211.
                                 In 1912, the Legislature adopted statutes to govern quiet title
                   actions that largely stand today.    Compare Revised Laws of Nev., ch. 62,
                   §§ 5514-5526 (1912), with NRS 40.010-.130. And in Clay v. Scheeline
                   Banking & Trust Co., the court recognized that the statute authorizing a
                   person to bring a quiet title claim against another who claims adversely,
                   now numbered NRS 40.010, essentially codified the court's existing equity
                   jurisprudence, stating that "there is practically no difference in the nature
                   of the action under our statute and as it exists independent of statute." 40
Nev. 9, 16-17, 159 P. 1081, 1082 (1916). So, a person who brings a quiet
                   title action may, consistent with NRS Chapter 40 and our long-standing
                   equitable jurisprudence, invoke the court's inherent equitable powers to
                   resolve the competing claims to such title.
                                 The Legislature borrowed NRS 116.31166's conclusive recital
                   language from NRS 107.030(8), which it enacted in 1927 to govern power-
                   of-sale foreclosures. A.B. 131, 33d Leg. (Nev. 1927); 1927 Nev. Stat., ch.
                   173, § 2, at 295; Hearing on A.B. 221 Before the Senate Judiciary Comm.,
                   66th Leg. (Nev., May 23, 1991) & Exhibit C (conversion table matching up
                   each component of the Nevada bill with its UCIOA counterpart providing
                   that the section that became NRS 116.31166 had no UCIOA equivalent,
                   but was explained as: "Deed recitals in assessment lien foreclosure sale.
                   See NRS 107.030(8)."). The conclusive recital provisions in NRS
                   107.030(8) have never been argued to carry the preemptive effect• that
SUPREME COURT
        OF
     NEVADA
                                                          12
(0) 1947A    ez,
                 Shadow Wood and Gogo Way attribute to NRS 116.31166. While not
                 directly addressing the preemption argument Shadow Wood and Gogo
                 Way make as to NRS 116.31166, our post-NRS 107.030(8) cases reaffirm
                 that courts retain the power, in an appropriate case, to set aside a
                 defective foreclosure sale on equitable grounds. See Golden v. Tomiyasu,
79 Nev. at 514, 387 P.2d at 995 (adopting the California rule that
                 "inadequacy of price, however gross, is not in itself a sufficient ground for
                 setting aside a trustee's sale legally made; there must be in addition proof
                 of some element of fraud, unfairness, or oppression as accounts for and
                 brings about the inadequacy of price" (quoting Oiler v. Sonoma Cty. Land
                 Title Co., 290 P.2d 880, 882 (Cal. Ct. App. 1955))); McLaughlin v. Mitt.
                 Bldg. & Loan Ass'n, 57 Nev. 181, 191, 60 P.2d 272, 276 (1936) (noting that,
                 in the context of an action to recover possession of a property after a
                 trustee sale, "[h]ad the conduct of the trustee and respondent, in
                 connection with the sale, been accompanied by any actual fraud, deceit, or
                 trickery, a more serious question would be presented"); see also Nev. Land
                 & Mortg. Co. v. Hidden Wells Ranch, Inc., 83 Nev. 501, 504, 435 P.2d 198,
                 200 (1967) ("In the proper case, the trial court may set aside a trustee's
                 sale upon the grounds of fraud or unfairness."). And, cases elsewhere to
                 have addressed comparable conclusive- or presumptive-effect recital
                 statutes confirm that such recitals do not defeat equitable relief in a
                 proper case; rather, such recitals are "conclusive, in the absence of grounds
                 for equitable relief" Holland v. Pendleton Mortg. Co., 143 P.2d 493, 496
                 (Cal. Ct. App. 1943) (emphasis added); see Bechtel v. Wilson, 63 P.2d 1170,
                 1172 (Cal. Ct. App. 1936) (distinguishing between a challenge to the
                 sufficiency of pre-sale notice, which was precluded by the conclusive
                 recitals in the deed, and an equity-based challenge based upon the alleged

SUPREME COUFtT
       OF
    NEVADA
                                                      13
01 1947A    e
                 unfairness of the sale); compare 1 Grant S. Nelson, Real Estate Finance
                 Law, supra, § 7:23, at 986-87 ("After a defective power of sale foreclosure
                 has been consummated, mortgagors and junior lienholders in virtually
                 every state have an equitable action to set aside the sale.") (footnotes
                 omitted), with id. § 7:22, at 980-82 (noting that "[m] any states have
                 attempted to enhance the stability of power of sale foreclosure titles by
                 enacting a variety of presumptive statutes"), and 6 Baxter Dunaway, Law
                 of Distressed Real Estate, § 64:161 (2015) (noting that a trustee's deed
                 recital can be overcome on a showing of actual fraud).
                             The Legislature is "presumed not to intend to overturn long-
                 established principles of law" when enacting a statute. Hardy Cos., Inc. v.
                 SNMARK, LLC,       126 Nev. 528, 537, 245 P.3d 1149, 1155-56 (2010)
                 (internal quotation omitted). Also, this court strictly construes statutes in
                 derogation of the common law, Holliday v. McMullen, 104 Nev. 294, 296,
                 756 P.2d 1179, 1180 (1988), and has been instructed to apply "principles of
                 law and equity, including. . . the law of real property," to MRS Chapter
                 116. NRS 116.1108. The long-standing and broad inherent power of a
                 court to sit in equity and quiet title, including setting aside a foreclosure
                 sale if the circumstances support such action, the fact that the recitals
                 made conclusive by operation of MRS 116.31166 implicate compliance only
                 with the statutory prerequisites to foreclosure, and the foreign precedent
                 cited under which equitable relief may still be available in the face of
                 conclusive recitals, at least in cases involving fraud, lead us to the
                 conclusion that the Legislature, through NRS 116.31166's enactment, did
                 not eliminate the equitable authority of the courts to consider quiet title
                 actions when an HOA's foreclosure deed contains conclusive recitals. We
                 therefore reject Shadow Wood's and Gogo Way's contention that MRS

SUPREME COURT
        OF
     NEVADA
                                                      14
(0) 1947A    e
                 116.31166 defeats, as a matter of law, NYCB's action to set aside the
                 trustee's deed and to quiet title in itself.
                                                         C.
                              The question remains whether NYCB demonstrated sufficient
                 grounds to justify the district court in setting aside Shadow Wood's
                 foreclosure sale on NYCB's motion for summary judgment.             Breliant v.
                 Preferred Equities Corp., 112 Nev. 663, 669, 918 P.2d 314, 318 (1996)
                 (stating the burden of proof rests with the party seeking to quiet title in its
                 favor). As discussed above, demonstrating that an association sold a
                 property at its foreclosure sale for an inadequate price is not enough to set
                 aside that sale; there must also be a showing of fraud, unfairness, or
                 oppression. Long, 98 Nev. at 13, 639 P.2d at 530.
                              NYCB failed to establish that the foreclosure sale price was
                 grossly inadequate as a matter of law. NYCB compares Gogo Way's
                 purchase price, $11,018.39, to the amount NYCB bought the property for
                 at its foreclosure sale, $45,900.00. Even using NYCB's purchase price as a
                 comparator, and adding to that sum the $1,519.29 NYCB admits remained
                 due on the superpriority lien following NYCB's foreclosure sale, Gogo
                 Way's purchase price reflects 23 percent of that amount and is therefore
                 not obviously inadequate.      See Golden, 79 Nev. at 511, 387 P.2d at 993
                 (noting that even where a property was "sold for a smaller proportion of its
                 value than 28.5%," it did not justify setting aside the sale); see also
                 Restatement (Third) of Prop.: Mortgages § 8.3 ant. b (1997) (stating that
                 while "[dross inadequacy cannot be precisely defined in terms of a specific
                 percentage of fair market value [, denerally . a court is warranted in
                 invalidating a sale where the price is less than 20 percent of fair market



SUPREME COURT
        OF
     NEVADA
                                                         15
(0) 1947A    e
                value and, absent other foreclosure defects, is usually not warranted in
                invalidating a sale that yields in excess of that amount"). 3
                               Other than the sale price, NYCB focuses on the actions of
                Shadow Wood and its counsel, Alessi & Koenig, which NYCB submits
                amounted to fraud, unfairness, or oppression that, combined with the
                inadequate price, justify setting aside the sale. NYCB focuses on Shadow
                Wood's alleged overstatement of its lien amount. The district held that
                Shadow Wood was limited to the superpriority lien that survived its first
                deed of trust foreclosure sale, which NYCB asserts was capped at
                $1,519.29, or nine months of $168.71 monthly assessments. NYCB
                persuaded the district court to find, as a matter of law, that Shadow
                Wood's actions in trying to collect more than $1,519.29 from NYCB were
                "   unreasonable and oppressive" and justified the district court in setting
                aside the sale.
                              NYCB's argument does not account for the fact that, after
                foreclosing its first deed of trust, NYCB became the owner of the property.
                Its foreclosure sale extinguished Shadow Wood's subpriority lien,
                eliminating the original owner's monthly assessment arrearages going
                back further than the nine months accorded superpriority status by NRS
                116.3116(2) (2013). But NYCB's foreclosure did not absolve NYCB of its

                         3 Although not argued by NYCB, the record includes an
                unauthenticated appraisal of the property setting its value at $53,000.
                The $11,018.39 sale price is slightly more than 20 percent of that
                estimate, so it does not affect the analysis in the text.         See also
                Restatement (Third) of Prop.: Mortgages § 8.3 cmt. b (stating that "courts
                can properly take into account the fact that the value shown on a recent
                appraisal is not necessarily the same as the property's fair market value
                on the foreclosure sale date").



SUPREME COURT
        OF
     NEVADA
                                                      16
(0) 1947A
                obligation, as the new owner, to pay the monthly HOA assessments as
                they came due, which it failed to do. The lien delinquency breakdowns
                that Shadow Wood sent NYCB charged NYCB with monthly assessments
                from August 9, 2010, through February 29, 2012. NYCB foreclosed its
                deed of trust on May 9,2011, so Shadow Wood went back nine months, to
                August 9, 2010, to calculate NYCB's superpriority monthly assessment
                delinquency of $1,519.29. To this sum, though, Shadow Wood properly
                added the monthly assessments NYCB owed as owner on an ongoing
                basis, from June 9, 2011, projected through February 2012, when the
                Shadow Wood foreclosure sale occurred, which effectively doubles the
                monthly assessment delinquency. In holding that Shadow Wood acted
                unfairly and oppressively in seeking to collect more than $1,519.29, the
                district court erred, since it excluded the ongoing monthly assessments
                due from NYCB as owner. 4
                            NYCB's analysis also does not adequately defend its complete
                exclusion of all fees and costs associated with Shadow Wood's foreclosure
                of its lien, even fees and costs incurred after NYCB became the owner of
                the property. The omission is understandable, given the district court's
                holding that Shadow Wood was limited as a matter of law to $1,519.29.
                The question of whether and, if so, to what extent costs and fees are
                recoverable in the context of an HOA superpriority lien is open,
                particularly as to foreclosures that pre-date the 2015 amendments to NRS

                     4The   Shadow Wood breakdown sets out $3,252.39 as the monthly
                assessment delinquency from August 9, 2010, through February 29, 2012.
                The record does not explain the math that produced this number.
                Nineteen months of assessments, assuming the split month is included,
                works out to $3,205.49.



SUPREME COURT
        OF
     NEVADA
                                                   17
(0) 1947A
                    Chapter 116. But here, because the parties did not develop in district
                    court what the fees and costs represent, when they were incurred, their
                    (un)reasonableness, and the impact, if any, of Shadow Wood's covenants,
                    conditions and restrictions (CC&Rs) on their allowance, 5 we leave this
                    issue to further development in the district court on remand.
                                The district court erred in simply stopping at its conclusion
                    that Shadow Wood was entitled only to nine months' worth of
                    assessments. None of the parties, most importantly NYCB, whom the
                    district court found carried its burden to show no genuine issues of
                    material fact existed and that it therefore was entitled to judgment as a
                    matter of law, point to uncontroverted evidence in the record to show
                    exactly what Shadow Wood was entitled to post-NYCB's foreclosure sale
                    and up until the association foreclosure sale, leaving that amount
                    surrounded by issues of fact and not a proper basis upon which to enter
                    summary judgment. Anderson v. Heart Fed. Say. & Loan Ass'n, 256 Cal.
                    Rptr. 180, 189 (Ct. App. 1989) (reversing grant of summary judgment
                    where there remained triable issues of fact as to the amount actually owed
                    to the trustee and thus as to whether the tender was sufficient).
                                As further evidence of the oppression and unfairness, NYCB
                    points to the inconsistent lien amounts provided by Shadow Wood,


                          The record on appeal does not include the complete CC&Rs.
                          5

                    Allegedly, section 4.01 of the CC&Rs reads as follows:

                                The annual and special assessments, together
                                with interest, costs and reasonable attorney's fees,
                                shall be a charge on the Condominium Unit and
                                shall be a continuing lien upon the Condominium
                                Unit against which such assessment is made.


SUPREME COURT
        OF
     NEVADA
                                                         18
(0) 1947A    (zep
                through Alessi & Koenig, from the time it filed the 2011 notice of
                delinquent assessment to the time it actually sold the property to Gogo
                Way. 6 The recorded instruments and communications between the parties
                indeed demonstrate that Shadow Wood and its counsel provided varying
                lien amounts to NYCB throughout the foreclosure process, conduct that, if
                it rose to the level of misrepresentations and nondisclosures that indeed
                prevented NYCB's ability to cure the default, might support setting aside
                the sale.   CI In re Tome, 113 B.R. 626, 636 (Bankr. C.D. Cal. 1990)
                (holding that where the security interest holder had not notified the
                borrower that it had purchased the interest, it was bound by the previous
                holder's provision of inaccurate information to the borrower concerning the
                amount due to halt the foreclosure sale and that such inaccurate
                information supported setting aside the sale).
                            Against these inconsistencies, however, must be weighed
                NYCB's (in)actions. The NOS was recorded on January 27, 2012, and the
                sale did not occur until February 22, 2012. NYCB knew the sale had been
                scheduled and that it disputed the lien amount, yet it did not attend the
                sale, request arbitration to determine the amount owed, or seek to enjoin
                the sale pending judicial determination of the amount owed. The NOS
                included a warning as required by NRS 116.311635(3)(b):
                            WARNING! A SALE OF YOUR PROPERTY IS
                            IMMINENT! UNLESS YOU PAY THE AMOUNT
                            SPECIFIED IN THIS NOTICE BEFORE THE
                            SALE DATE, YOU COULD LOSE YOUR HOME,



                      6 NYCB does not argue that it invoked NRS 116.3116(8) (2013), so
                our analysis does not take this statute into consideration.


SUPREME COURT
        OF
     NEVADA

                                                     19
(0) 1947A
                             EVEN IF THE AMOUNT IS IN DISPUTE.              YOU
                             MUST ACT BEFORE THE SALE DATE.
                 (Emphasis added.) In addition to the required warning, Shadow Wood's
                 NOS listed the lien amount as $8,539.77. For whatever reason, NYCB
                 tendered only $6,783.16.
                             Taken together, the record demonstrates too many unresolved
                 issues of material fact for the district court to assess the competing
                 equities in this case as between Shadow Wood and NYCB on the summary
                 judgment record assembled.
                                                      D.
                             There also remain issues surrounding Gogo Way's putative
                 status as a bona fide purchaser and its bearing on the equitable relief
                 requested. NYCB argues that Gogo Way waived its presently made bona
                 fide purchaser argument because it relied below on NRS Chapter 645F's
                 bona fide purchaser provisions, rather than the common-law-based
                 argument it makes on appeal. See Schuck v. Signature Flight Support of
                 Nev., Inc., 126 Nev. 434, 436, 245 P.3d 542, 544 (2010) (stating points not
                 urged in the trial court generally are deemed waived on appeal).
                             When sitting in equity, however, courts must consider the
                 entirety of thefl circumstances that bear upon the equities.   See, e.g., In re
                 Petition of Nelson, 495 N.W.2d 200, 203 (Minn. 1993) (considering whether
                 the totality of the circumstances supported granting equitable relief to set
                 aside a sale when the former owner had failed to act during the
                 redemption period); see also La Quinta Worldwide LLC v. Q.R.T.M., S.A.
                 de C.V., 762 F.3d 867, 880 (9th Cir. 2014) (remanding for reconsideration
                 of a district court's decision granting a permanent injunction because the
                 district court's analysis did not discuss a fact relevant to the weighing of
                 the equities); Murray v. Cadle Co., 257 S.W.3d 291, 301 (Tex. App. 2008)
SUPREME COURT
        OF
     NEVADA
                                                      20
(0) 1947A    e
                (considering the totality of the circumstances to determine whether to
                uphold the lower court's equitable subrogation decision); Savage v. Walker,
                969 A.2d 121, 125 (Vt. 2009) (noting trial courts should consider the
                totality of the circumstances to determine if a constructive trust, an
                equitable remedy, was warranted). This includes considering the status
                and actions of all parties involved, including whether an innocent party
                may be harmed by granting the desired relief.'       Smith v. United States,
                373 F.2d 419, 424 (4th Cir. 1966) ("Equitable relief will not be granted to
                the possible detriment of innocent third parties."); see also In re Vlasek,
                325 F.3d 955, 963 (7th Cir. 2003) ("Mt is an age-old principle that in
                formulating equitable relief a court must consider the effects of the relief
                on innocent third parties."); Riganti v. McElhinney, 56 Cal. Rptr. 195, 199
                (Ct. App. 1967) ("[E]quitable relief should not be granted where it would
                work a gross injustice upon innocent third parties.").
                            Here, Gogo Way was a party before the district court in this
                quiet title action, claiming a right to the property as the foreclosure
                purchaser to whom the deed had been delivered. So, its status as a
                potentially innocent third party that would be harmed by setting aside the


                      7 Consideration   of harm to potentially innocent third parties is
                especially pertinent here where NYCB did not use the legal remedies
                available to it to prevent the property from being sold to a third party,
                such as by seeking a temporary restraining order and preliminary
                injunction and filing a lis pendens on the property. See NRS 14.010; NRS
                40.060. Cf. Barkley's Appeal. Bentley's Estate, 2 Monag. 274, 277 (Pa.
                1888) ("In the case before us, we can see no way of giving the petitioner
                the equitable relief she asks without doing great injustice to other
                innocent parties who would not have been in a position to be injured by
                such a decree as she asks if she had applied for relief at an earlier day.").



SUPREME COURT
         OF
      NEVADA
                                                     21
(0) 1.947A
                foreclosure sale and placing title back with NYCB was in issue. In fact,
                the district court's determination that Gogo Way was not a bona fide
                purchaser allowed it to set aside the sale and quiet title in NYCB's favor
                without taking into account the harm that would cause Gogo Way, as the
                order reflects no further discussion of Gogo Way beyond that summary
                determination. Therefore, we find the issue of whether Gogo Way was an
                innocent purchaser who took the property without any knowledge of the
                pre-sale dispute between NYCB and Shadow Wood was sufficiently in
                controversy before the district court, and indeed formed the basis of a
                major aspect of the district court's decision, such that the issue was not
                waived.
                            A subsequent purchaser is bona fide under common-law
                principles if it takes the property "for a valuable consideration and
                without notice of the prior equity, and without notice of facts which upon
                diligent inquiry would be indicated and from which notice would be
                imputed to him, if he failed to make such inquiry." Bailey v. Butner, 64
Nev. 1, 19, 176 P.2d 226, 234 (1947) (emphasis omitted); see also Moore v.
                De Bernardi, 47 Nev. 33, 54, 220 P. 544, 547 (1923) ("The decisions are
                uniform that the bona fide purchaser of a legal title is not affected by any
                latent equity founded either on a trust, [e]ncumbrance, or otherwise, of
                which he has no notice, actual or constructive."). Although, as mentioned,
                NYCB might believe that Gogo Way purchased the property for an amount
                lower than the property's actual worth, that Gogo Way paid "valuable
                consideration" cannot be contested.        Fair v. Howard, 6 Nev. 304, 308
                (1871) ("The question is not whether the consideration is adequate, but
                whether it is valuable."); see also Poole v. Watts, 139 Wash. App. 1018
                (2007) (unpublished disposition) (stating that the fact that the foreclosure

SUPREME COURT
        OF
     NEVADA
                                                      22
(0) 1947A
                sale purchaser purchased the property for a "low price" did not in itself put
                the purchaser on notice that anything was amiss with the sale).
                            As to notice, NYCB submits that "the simple fact that the
                HOA trustee is attempting to sell the property, and divest the title owner
                of its interest, is enough to impart constructive notice onto the purchaser
                that there may be an adverse claim to title." Essentially, then, NYCB
                would have this court hold that a purchaser at a foreclosure sale can never
                be bona fide because there is always the possibility that the former owner
                will challenge the sale post hoc. The law does not support this contention.
                            When a trustee forecloses on and sells a property pursuant to
                a power of sale granted in a deed of trust, it terminates the owner's legal
                interest in the property.   Charmicor, Inc. v. Bradshaw Fin. Co., 92 Nev.
310, 313, 550 P.2d 413, 415 (1976). This principle equally applies in the
                HOA foreclosure context because NRS Chapter 116 grants associations the
                authority to foreclose on their liens by selling the property and thus divest
                the owner of title. See NRS 116.31162(1) (providing that "the association
                may foreclose its lien by sale" upon compliance with the statutory notice
                and timing rules); NRS 116.31164(3)(a) (stating the association's
                foreclosure sale deed "conveys to the grantee all title of the unit's owner to
                the unit") And if the association forecloses on its superpriority lien
                portion, the sale also would extinguish other subordinate interests in the
                property.   SFR Invs., 334 P.3d at 412-13. So, when an association's
                foreclosure sale complies with the statutory foreclosure rules, as evidenced
                by the recorded notices, such as is the case here, and without any facts to
                indicate the contrary, the purchaser would have only "notice" that the
                former owner had the ability to raise an equitably based post-sale
                challenge, the basis of which is unknown to that purchaser.

SUPREME COURT
        OF
     NEVADA
                                                      23
(0) E947A
                               That NYCB retained the ability to bring an equitable claim to
                   challenge Shadow Wood's foreclosure sale is not enough in itself to
                   demonstrate that Gogo Way took the property with notice of any potential
                   future dispute as to title. And NYCB points to no other evidence
                   indicating that Gogo Way had notice before it purchased the property,
                   either actual, constructive, or inquiry, as to NYCB's attempts to pay the
                   lien and prevent the sale, or that Gogo Way knew or should have known
                   that Shadow Wood claimed more in its lien than it actually was owed,
                   especially where the record prevents us from determining whether that is
                   true. Lennartz v. Quilty, 60 N.E. 913, 914 (Ill. 1901) (finding a purchaser
                   for value protected under the common law who took the property without
                   record or other notice of an infirmity with the discharge of a previous lien
                   on the property). Because the evidence does not show Gogo Way had any
                   notice of the pre-sale dispute between NYCB and Shadow Wood, the
                   potential harm to Gogo Way must be taken into account and further
                   defeats NYCB's entitlement to judgment as a matter of law.


                               "Where the complaining party has access to all the facts
                   surrounding the questioned transaction and merely makes a mistake as to
                   the legal consequences of his act, equity should normally not interfere,
                   especially where the rights of third parties might be prejudiced thereby."
                   Nussbaumer v. Superior Court in & for Yuma Cty.,         489 P.2d 843, 846
                   (Ariz. 1971). NYCB did not tender the amount provided in the notice of
                   sale, as statute and the notice itself instructed, and did not meet its
                   burden to show that no genuine issues of material fact existed regarding
                   the proper amount of Shadow Wood's lien or Gogo Way's bona fide status.
                   Though perhaps NYCB could prove its claim at trial by presenting
                   sufficient evidence to demonstrate that the equities swayed so far in its
SUPREME COURT
      OF
    NEVADA
                                                        24
(0) 1947A attje.
                  favor as to support setting aside Shadow Wood's foreclosure sale, NYCB
                  did not prove that it was entitled to summary judgment on the matter.
                  Chapman v. Deutsche Bank Nat'l Tr. Co., 129 Nev., Adv. Op. 34, 302 P.3d
1103, 1106 (2013).
                                 We therefore vacate the district court's judgment and remand.


                                                                                      J.


                  We concur:


                                                  C.J.
                  Patrag-uirre


                           -10-4 cies-tin        , J.
                  Hardesty




                  Cherry


                                                    J.
                  Saitta



                  Gi   ons




SUPREME COURT
         OF
      NEVADA
                                                         25
(0) 1947 A    0